DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending and subject to examination in this Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claims 1 and 13 (4th limitation), the term “the direction” lacks proper antecedent basis.
Regarding claim 14, the word “it” is recited.  To what previously recited structure is this word referring?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.\
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as anticipated by JP 2018-84088 A (hereinafter “JP '088”).
Regarding independent claims 1 and 13, and dependent claim 12, JP '088 clearly describes a support assembly for use with a building structure, the support assembly having a main axis when in an assembled configuration, the support assembly comprising: 
a mounting body (44, 46 taken together) for receiving or carrying a section of the building structure (Fig. 1); 
a base (9) which in use is arranged to be located on a supporting surface (1); 
a connector (8) operatively interconnecting the mounting body and the base when in the assembled configuration; and 
an adjustment arrangement (22, 23) operable to cause relative movement between the mounting body and the base towards or away from one another in the direction of the main axis, and 
wherein the connector is releasably connectible to both the base and the mounting body (via 22, 23 and 66; Fig. 1).

Regarding claim 2, wherein the legs are inclined away from one another (Fig. 1). 

Regarding claim 3, wherein the base further includes a foot (18) at an end of each leg remote from the main body.

Regarding claim 4, wherein said main body comprises a substantially flat bridging member (16).

Regarding claim 5, wherein the connector comprises a connecting rod, one end of the connecting rod being operatively connected to the mounting body, the connecting rod further being operatively connected to the base so as to be movable relative thereto in the direction of the main axis when in the assembled configuration (Fig. 1). 

Regarding claim 6, wherein said mounting body comprises a bracket having a section providing for a bearing seat (Fig. 1). 

Regarding claim 7, wherein said bracket comprises an L-shaped member having a first arm which provides for the bearing seat and a second arm (Fig. 1).

Regarding claim 8, wherein said bracket includes an attachment on the first arm for connecting the connector to the mounting body (Fig. 1).

Regarding claim 9, wherein the attachment comprises a threaded aperture (Fig. 1).

Regarding claim 10, wherein the attachment comprises an element, secured to one side of the first arm, the threaded aperture being within said element (Fig. 1).

Regarding claim 11, wherein the adjustment arrangement comprises a thread on at least part of the connecting rod and a coupling on the base, the coupling comprising a threaded aperture which is complementary to the thread on the connecting rod whereby relative rotation between the connecting rod and the coupling causes movement between the coupling and the connecting rod in the direction of the main axis (Fig. 1).

Regarding claim 14, for the reasons discussed above, JP '088 clearly describes a method of installing a support assembly on a supporting surface, the support assembly being in accordance with claim 1, the method including the steps of locating the base on the supporting surface and securing it thereto; and activating the adjustment arrangement so that the mounting body is at a desired position above the supporting surface JP '088 clearly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635